UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2323


In Re:   DAVID LEE SMITH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:15-hc-02128-D)


Submitted:   February 27, 2017              Decided:   March 1, 2017


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Lee Smith petitions for a writ of mandamus seeking an

order    prohibiting    the     district      court     from   dismissing      Smith’s

Fed. R. Civ. P. 60(b) motion filed in his 28 U.S.C. § 2254

(2012)    proceeding    and     directing       the   court    to    reduce    Smith’s

state sentence.         Smith also seeks an order directing a state

corrections official to release him.                  We conclude that Smith is

not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Mandamus may not be used as a substitute for appeal.                       In re

Lockheed    Martin     Corp.,    503   F.3d      351,    353    (4th   Cir.     2007).

Further, this court does not have jurisdiction to grant mandamus

relief    against    state    officials,        Gurley    v.   Superior     Court     of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia   Court    of     Appeals    v.    Feldman,      460   U.S.     462,   482

(1983).



                                          2
     The    relief   sought    by   Smith    is     not   available    by   way    of

mandamus.      Accordingly,     we    deny        all   pending     petitions     and

motions,    including    the    mandamus          petition    and     supplemental

petition    and   Smith’s     motions       for    release,    release      pending

appeal, and for an en banc determination.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                        3